DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the mixing time" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reconstruction of Rayleigh-Lamb dispersion spectrum based on noise obtained from an air-jet forcing to Larose; copy provided by the examiner; reference cited in the IDS dated 6/28/2019, hereinafter Larose) in view of Sohn; Hoon et al.(United States Patent application #US 20090301198; hereinafter Sohn).
Regarding Claim 1, Larose teaches a method for monitoring the structural health of a structure (pg.10 ln 23 discloses application in the field of on board passive structural health monitoring) that supports guided propagation modes of elastic waves (pg.1 section I ln 1-12 teach guided propagation modes of elastic waves), comprising the following steps: 
a) acquiring (pg.3 section B ln 16 teaches 16 receivers) an ambient noise propagating (pg.3 section B ln 3 discloses noise generated by a turbulent flow) through the structure by means of at least one pair of non-collocated elastic-wave sensors (pg.3 section B ln 16 teaches 16 receivers;fig.1shows a pair of non-collocated sensors); 
b) estimating (abstract discloses estimating), from the ambient noise acquired in step a), a function representative of an impulse response (pg.2 section A ln 21 disclose impulse response h(t) function) of the structure for elastic propagation between the constituent sensors of said pair (pg.1 section I ln 1-12 teach elastic propagation);
c) extracting at least one dispersion curve (abstract discloses deriving dispersion curves) of the elastic propagation through the structure representative of an impulse response (abstract teaches an impulse response) obtained in step b); and 
d) estimating at least one parameter indicative of a mechanical property of a constituent material (Pg.2 section a ln 16-17 disclose dispersion curves used to evaluate mechanical properties of materials, which include constituent materials) of the structure from the dispersion curve obtained in step c).
Eric fails to teach that step c) is performed by time-frequency analysis of the function.
Sohn does teach performing a time-frequency analysis of a function (par.35 and fig.10 teaches time-frequency analysis).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Eric to include the teachings of Sohn; which would provide an embodiment which would advance the time reversal process(TRP) to develop a nondestructive testing(NDT) technique where defects can be identified without requiring direct comparison with previously obtained baseline data as disclosed by Sohn(par.13).

Regarding claim 2, Larose in view of Sohn teaches the method as claimed in claim 1, wherein the elastic noise is acquired over a duration (Larose pg.2 section A disclose a duration of a few milliseconds) at least equal to the mixing time of the structure (Larose pg.2 section A disclose absorption time as mixing time; applicant defines mixing time as the time required for an elastic wave to give rise to a diffuse field, without privileged propagation direction; this can be achieved by absorption of elastic waves).

Regarding claim 3, Larose in view of Sohn teaches the method as claimed in claim 1, The method as claimed in claim 1, wherein said step b) is implemented using a method (Larose pg.4 discloses equation 3 as cross-correlation function which is used to calculate) chosen from:
calculation of the correlation of the elastic noise acquired by the sensors of the pair (Larose pg.4 discloses equation 3 as cross-correlation function which is used to calculate; pg.4 ln 6-15 teach noise of elastic waves); 
the passive-inverse-filter method; and 
correlation of the coda of correlations.

Regarding claim 4, Larose in view of Sohn teaches the method as claimed in claim 1, wherein said step c) comprises calculating the time-of-flight (Larose abstract disclose calculating time-of-flight), between the sensors of the pair, of a plurality of elastic wave packets having different central frequencies (Larose pg.3 fig.2 disclose two wave packets which have different frequencies under spectral decomposition).

Regarding claim 5, Larose in view of Sohn teaches the method as claimed in claim 1, wherein said step d) is implemented using a method chosen from regression with respect to an analytical model (Larose fig.8 discloses a regression with theoretical fit which is based on an analytical model; fitting encompasses methods used in regression) of the dispersion curve and inversion of a numerical model (Sohn par.105 and fig.2 teach analytical model of dispersion curve).

Regarding claim 7, Larose in view of Sohn teaches the method as claimed in claim 1, wherein step d) is implemented using an iterative method (Sohn Par.180 teach multiple iterations) initialized with a value (Sohn Par.167 teaches a value) of said parameter at the start of the life of the structure (Sohn Par.22 teach life span which includes start of life).

Regarding claim 8, Larose in view of Sohn teaches the method as claimed in claim 1, wherein steps a) to d) are implemented a plurality of times (Sohn Par.180 teach multiple iterations) in the course of a period (Sohn Par.22 teach life span which includes its period of use) of use of the structure, the method also comprising the following steps: 
(Sohn par.167 teaches detection by the temporal shift parameter; which means the temporal shift parameter tracks temporal variations) in the parameter estimated in step d); and 
f) triggering an alarm when the tracking carried out in step e) indicates an ageing of the structure approaching a critical level (Sohn Par.233 teach false-alarming of structure damage, which represents ageing; par.189 teaches a critical level as an area of one).

Regarding claim 9, Larose in view of Sohn teaches the method as claimed in claim 1, wherein steps a) to d) are implemented a plurality of times (Sohn Par.180 teach multiple iterations) using respective pairs of non- collocated sensors (Larose pg.3 section B ln 16 teaches 16 receivers; pairs of receivers/sensors in a set of 16 can’t physically be collocated; fig.1 shows a pair of non-collocated sensors), each pair of sensors having a different orientation (Sohn Fig.32 and par.47 disclose PZT transducers, which are sensor, in different orientations).

Regarding claim 10, Larose in view of Sohn teaches the method as claimed in claim 1, also comprising a measurement of the temperature of the structure and the use of the result of this measurement in the implementation of step d) (Sohn Par.237 teaches measurement of temperature and its use).

Regarding claim 11, Larose in view of Sohn teaches the method as claimed in claim 1, said method being implemented passively (Larose Page 3-4 teach passive experiment).

Regarding claim 12, Larose in view of Sohn teaches the method as claimed in claim 1, wherein the ambient noise acquired in step a) is recorded and transferred to a data-processing (Sohn Par.18 teach processor; Fig.1 shows processor 12 connected remotely from the structure), the following steps of the method being implemented in non-real time by said data-processing device (Sohn Par.8 and 9 teach non-real time implementation with humans to interpret and review results as known in the art; par.8 teaches a common occurrence in the art as structural defects taking place long after baseline data are collected leading to significant changes in the measured response, meaning the defect was not analyzed in real-time).

Regarding claim 13, Larose in view of Sohn teaches the method as claimed in claim 1, wherein said structure is of beam, tube, plate or shell type (Sohn par.191 and fig.15 disclose beam; fig.3 discloses a plate).

Regarding claim 14, Larose in view of Sohn teaches a system for monitoring the structural health of a structure (Larose pg.10 ln 23 discloses application in the field of on board passive structural health monitoring) of plate or shell type (Sohn par.191 and fig.15 disclose beam; fig.3 discloses a plate), comprising: 
at least one pair of non-collocated elastic-wave sensors (Larose pg.3 section B ln 16 teaches 16 receivers; pairs of receivers/sensors in a set of 16 can’t physically be collocated; fig.1 shows a pair of non-collocated sensors) allowing an ambient noise propagating (Larose pg.3 section B ln 3 discloses noise generated by a turbulent flow) through the structure to be acquired; and 
a data-processing device (Sohn Par.18 teach processor) configured to: 
receive, from said sensors, a signal (Sohn par.13 teaches a signal) representative of the acquired ambient noise;
(Larose abstract discloses estimating), from the ambient noise acquired in step a), a function representative of an impulse response (Larose pg.2 section A ln 21 disclose impulse response h(t) function) of the structure for the elastic propagation between the constituent sensors of said pair; 
extract at least one dispersion curve (Larose abstract discloses deriving dispersion curves) of the elastic propagation through the structure by time-frequency analysis (Sohn par.35 and fig.10 teaches time-frequency analysis) of said function representative of an impulse response (Larose abstract teaches an impulse response); and 
estimate at least one parameter indicative of a mechanical property of a constituent material (Larose Pg.2 section a ln 16-17 disclose dispersion curves used to evaluate mechanical properties of materials, which include constituent materials) of the structure from said dispersion curve.

Regarding claim 15, Larose in view of Sohn teaches the system as claimed in claim 14, wherein said elastic-wave sensors are chosen from fiber-optic Bragg-grating sensors, microelectromechanical accelerometers and piezoelectric sensors (Sohn par.94 and fig.1 teaches piezoelectric transducer devices; piezoelectric transducers are used in sensors making the sensor piezoelectric).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larose in view of Sohn; further in view of LIN JOHN Z et al.( EP 2728348 A2; translation provided by the examiner hereinafter Lin).
Regarding claim 6, Larose in view of Sohn teaches the method as claimed in claim 1, but fail to teach wherein step d) comprises estimating at least one modulus of elasticity of a constituent material of the structure, or a function of at least one such modulus.
(par.6 and par.9 teach estimating young modulus which is related to elastic constants of a material, which could be constituent).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Larose in view of Sohn to include the teachings of Lin; which would provide an improved method for measuring in-plane elastic constants of materials, thus providing a rapid and cost-effective means to obtain elastic properties of composites and enabling in-situ monitoring of material degradation in composite structures as disclosed by Lin (par.6).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larose in view of Sohn; further in view of Andarawis; Emad et al. (United States Patent application # US 20070118335; hereinafter Andarawis)
Regarding claim 16, Larose in view of Sohn teaches the system as claimed in claim 14, and wherein said data-processing device is also configured to use a measurement of the temperature (Sohn Par.237 teaches measurement of temperature and its use) of the structure acquired by said sensor to estimate said parameter indicative of a mechanical property of a constituent material of the structure (Pg.2 section a ln 16-17 disclose dispersion curves used to evaluate mechanical properties of materials, which include constituent materials).
Larose in view of Sohn fails to teach also comprising a temperature sensor.
Andarawis does teach also comprising a temperature sensor (par.36 teaches a temperature sensor).
It would have been prima facie obvious to one of ordinary skill in the art before the
Larose in view of Sohn to include the teachings of Andarawis; which would provide an improved systems and method for monitoring the health of structural components and minimize data collision between nodes as described by Andarawis (par.3).

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant’s
Disclosure.
Ihn; Jeong-Beom et al. US 20100079258 A1 is a method for mode identification and decomposition for ultrasonic signals. The method consist of receive a response signal from a structure, decomposes the response signal, identify a mode from the signals and identify an estimated location of anomaly.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858